Citation Nr: 1715873	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-34 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran's income was excessive for the purpose of payment of Department of Veterans Affairs (VA) special monthly pension benefits for the 2008 calendar year.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955.  He died in February 2009 and the appellant is claiming as his surviving spouse.  


This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 decision of the VA Regional Office (RO) in Oakland, California.  The August 2008 rating decision found that the Veteran was entitled to special monthly pension based on the need of aid and attendance; however, in an attached cover letter, the RO determined that while the Veteran met the medical criteria for entitlement to special monthly pension, his income exceeded that maximum annual disability pension rate set by law for the year 2008. 

Thereafter, in March 2009, the appellant submitted correspondence that may be construed as a request to be substituted as the appellant.  In this regard, for claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Subsequently, in April 2017, the agency of original jurisdiction (AOJ) entered a determination in which the appellant was found to be a proper substitute claimant.  

The appellant was scheduled for a Board hearing at the local RO in April 2017.  However, in a March 2017 letter, the appellant stated that she was unable to attend the hearing.  As such, the Board finds that the appellant's hearing request has been withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

For the 2008 calendar year, the Veteran had unreimbursed medical expenses of $13,841.97 that reduced his total income to $34,128.27; his countable income for VA purposes, considering the five percent medical deductible of $732, exceeded the income limit for that period for the receipt of VA special monthly pension benefits.


CONCLUSION OF LAW

The Veteran's countable income was excessive for receipt of VA special monthly pension benefits for the 2008 calendar year. 38 U.S.C.A. §§ 1521, 1522 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The appellant is seeking special monthly pension based on the need of aid attendance.  Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of Improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3 (a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23 (d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of Improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of Improved pension under 38 U.S.C.A. § 5312 is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23 (a). 

As a general rule, all family income shall be counted in determining entitlement to pension, including the income received by a dependent spouse.  As applicable in this case, the maximum annual rate of special monthly pension benefits (with aid and attendance) for a veteran with one dependent (e.g., spouse) was $22,113.00 effective December 1, 2007. 38 C.F.R. § 3.23 (a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B. 

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual rate of pension for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound).  38 U.S.C.A. § 1503 (a)(8); 38 C.F.R. § 3.272 (g).  Effective from December 1, 2007, those unreimbursed medical expenses in excess of $732, which is five percent of the maximum annual pension rate for a veteran with one dependent (that is, $14,643 because the pension rate on the basis of aid and attendance is not used for this calculation) may be used to reduce total income.

As noted above, the RO already determined that the Veteran met the requirements for special monthly pension based on the need of aid and attendance of another person as he required daily assistance to perform routine activities.  However, the primary question is whether the Veteran's countable income for the 2008 calendar year exceeded the applicable income limits for receipt of special monthly pension. 

In this regard, the record shows that in 2008, the Veteran received $1,347.40 monthly (or $16,168.80 annually) in Social Security Administration (SSA) benefits and his wife received $795.40 ($9,540.80 annually) in SSA benefits monthly.  Subsequently, the appellant submitted an Eligibility Verification Report (EVR) in early 2009, which shows that the Veteran also received $230.00 (or $2,760.00 annually) monthly in VA compensation benefits as well $1524.12 (or $18,289.44 annually) in Teamster pension benefits.  His wife also received an additional annuity $101.00 monthly ($1212.00 annually).  These income sources are not listed as ones that may be excluded from income in determining countable income for pension purposes.  See 38 C.F.R. § 3.272.  In light of the above, the Veteran's annual income amounts to $47,971.04 from January 2008. 

Given the foregoing, the Veteran's annual income exceeded the maximum annual special pension limit of $22,113.00 for a veteran with one dependent, effective December 1, 2007.  The law, however, provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  In this regard, the appellant has reported various unreimbursed medical to be considered in this appeal.  In October 2008, the Veteran submitted a medical expense report showing monthly expenses totaling $908.60 (or $10,903.20 annually).  The appellant also submitted a Notice of Action showing that Veteran also had to pay $1197.00 beginning December 1, 2008 and $1068.00 beginning January 1, 2009 to Medi-Cal. The Veteran died the following month in February 2009.  Moreover, in January 2009, the appellant submitted another medial expense report showing additional expenses totaling $2602.77 for the period from March 2008 to December 2008.    

Therefore, considering all allowable medical expenses submitted by the appellant, the total amount to be used in offsetting the Veteran's family income, before application of the five percent medical deductible, was $ 15,770.97.  After applying the five percent medical deductible of $732, the total medical expense for the 2008 calendar year was $15,038.97.  When this expense is used to reduce the Veteran's total income of $47,971.04, the Board calculates that his countable income for VA special monthly pension benefits purposes is $32,932.07, which exceeded the maximum annual rate of $22,113.00 for a veteran with one dependent for receipt of special monthly pension for the 2008 calendar year. 

In sum, because the evidence in this case shows that the Veteran's countable income exceeded the income limits for purposes of payment of special monthly pension, he does not meet the eligibility requirements for pension benefits for the 2008 calendar year, and in turn, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish that the Veteran's income was not excessive for the purpose of payment of VA special monthly pension benefits for the 2008 calendar year is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


